OPINION
PER CURIAM.
This case came before the court November 6, 1989, for oral argument pursuant to an order that0 had directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided. Upon their appearance before the court both counsel waived oral argument and elected to rely upon the memoranda they had previously filed.
After considering the memoranda filed by the parties, we are of the opinion that the trial justice was not in error in granting a preliminary injunction against the enforcement of an ordinance which resulted in the denial of a license for car repair on the premises owned by the plaintiff. This court has previously held in Carvalho v. Coletta, 457 A.2d 614, 617 (R.I.1983), that the Superior Court has equitable jurisdiction to pass upon the alleged deprivation of property without due process of law. We are further of the opinion that the city council did not have the power to enact a licensing ordinance without authority from the General Assembly. Southland Corp. v. City of Warwick, 486 A.2d 610, 611 (R.I.1985).
Consequently the appeal of the defendant city council is denied and dismissed.